PER CURIAM
The state concedes that the trial court erred in failing to obtain an updated presentence investigation before imposing the sentence. Although the court determined that a supplement was unnecessary, and the district attorney appeared to concur in that conclusion, defendant did not sign a written waiver. On the contrary, defendant voiced an express desire to have an additional presentence report submitted to the court. Accordingly, the case is remanded for resentencing.
Remanded for resentencing.